UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7318


LEE O. WILSON, JR.,

                  Plaintiff - Appellant,

             v.

GENE JOHNSON, Director of Department of Corrections; DORIS
EWING,   Court   and   Legal   Supervisor; EDWARD   MEEKS,
Superintendent Cold Springs Work Center,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:07-cv-00165-LMB-JFA)


Submitted:    November 17, 2009             Decided:   November 24, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lee O. Wilson, Jr., Appellant Pro Se.      John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lee    O.   Wilson,    Jr.,       seeks    to    appeal    the    district

court’s order denying his motion for appointment of counsel.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                          The order

Wilson   seeks    to   appeal     is    neither       a    final     order    nor    an

appealable interlocutory or collateral order.                       Accordingly, we

dismiss the appeal for lack of jurisdiction.                       We dispense with

oral   argument    because      the    facts    and       legal    contentions      are

adequately    presented    in    the    materials         before    the   court     and

argument would not aid the decisional process.

                                                                             DISMISSED




                                         2